DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/149509 to Ravji in view of US 5,232,027 to Tanaka. (NOTE: For the purposes of the action citations below the US version of Ravji, US 2012/0096876, will be referred to).
Regarding claim 1 Ravji discloses a machine (1) with a receiving member (15, 16) that forms a seat heat exchange element (15), a container (20) that can be single use [0056] that can be inserted into the machine (Fig. 3), the container (20) with an at least partly rigid body [0056] with an inner freezing surface [0054] and a heat exchange portion that interacts with a cooling member of the device (abstract), the heat exchange portion (outside of the container 20) with an inverted curve shape (bottom of Figs. 8 and 9), the container with a lid (around element 28 in Figs. 10 and 11) that encloses a compartment with a predefined amount of comestible ingredients [0058]. Ravji discusses other shapes [0037], but does not state or depict an inverted conical heat exchange element. 
However, Tanaka discloses a container (C) with a conical receiving member (13) (Fig. 1).
The advantage of utilizing a conical receiving member is to support the common ice cream container shape of a cone (Tanaka, col. 4, ln. 26-39).  Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the shape of Ravji to be inverted cone(s) as in Tanaka in order to fully support the common ice cream container shape of a cone. Additionally, as Ravji recognizes that shape changes are within the knowledge of a person of ordinary skill in the art, and the apparatus would perform as well with a design choice change in shape of the receiving member and/or container having contact. MPEP 2144.
Regarding claim 2 Ravji further discloses that the receiving member includes an annular ring that extends from top and bottom openings (Fig. 15).
Regarding claim 3 Ravji further discloses that the annular ring has a contact surface and additionally has wall channels with refrigerant gas flows and therefore is not only comprised of the contact surface [0087, 0084].
Regarding claim 4 Ravji further discloses that the heat exchange portion and container can have matching shapes [0084] and therefore in the combination can both be inverted conical, and an inverted conical shape is defined as  a distance from one side of the heat exchange element to an opposite side of the heat exchange element defines a diameter of the heat exchange element that is continuously decreasing from a first end of the heat exchange element to a second end of the heat exchange element opposite from the first end of the heat exchange element such that a first diameter at the first end of the heat exchange element is greater than a second diameter at the second end of the heat exchange element and is shown in Tanaka Fig. 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761